DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 USC 102(a)(1) as being anticipated by Hiorth et al. (US 2016/0060998 A1) (“Hiorth”).
Referring to claim 1: Hiorth teaches a plug arrangement (Figs. 8 and 9) comprising:
a substantially cylindrical pipe string 2 comprising a longitudinal axis extending in a first direction and a plug housing 1;
a disintegratable plug element 3 (lower “3” in Fig. 8) disposed within the plug housing and configured to move in the direction of the longitudinal axis from a first position (Fig. 8) to a second position (Fig. 9);
an axially movable annular seat element 14 disposed adjacent the disintegratable plug element (on the left side of Fig. 8) and comprising an outer surface 
a stationary annular seat element 7 axially spaced from the disintegratable plug;
a seal element 3 (upper “3” in Fig. 8) arranged to prevent fluid from flowing in an axial direction past the disintegratable plug element;
a shear element 10 configured to prevent movement of the disintegratable plug element from the first position to the second position ¶ [0116], until the shear element breaks when subjected to a predetermined axial force [0020]; and
a loading device 12:
configured to break the disintegratable plug element after it has moved to the second position [0112]; and
disposed within the recess on the axially movable annular seat element (Fig. 8; see below).


    PNG
    media_image1.png
    579
    837
    media_image1.png
    Greyscale

Referring to claim 2: Hiorth teaches the loading device 12 comprises a contact surface configured apply a point pressure load on the disintegratable plug element [0112].
Referring to claim 3: Hiorth teaches the loading device comprises at least one of a pin, spike, or blade [0112].
Referring to claim 4: Hiorth teaches the seal element is arranged to prevent fluid from flowing in an axial direction past the disintegratable plug element when said plug element is in both the first position and the second position (since the lower “3” fails before the upper “3”).
Referring to claim 5: Hiorth teaches the disintegratable plug element is comprised of glass [0013], [0046].
Response to Arguments
Applicant's arguments filed regarding the 35 USC 102 rejections of claims 1-5 have been fully considered but they are not persuasive. Regarding applicant’s arguments that Hiorth does not teach a recess formed in an outer surface of the locking ring oriented away from the longitudinal axis of the pipe string as claimed in amended claim 1, the examiner respectfully disagrees.  As shown in Fig. 8, Hiorth shows a narrow sliver of the movable seat element 14 between the loading device 12 and the open central bore.  The sliver is to the left of loading device 12 in Fig. 8.  The area between the outer surface of the seat element 14 (shown above) and the sliver creates the recess, which is where loading device 12 is located.  The recess is in fact formed in the outer surface of the movable seat element, which is why the outer surface juts in just below the loading device 12, whereas the inner surface of the seat element 14 is flat along the entirety of the element.  Therefore, Hiorth does teach a recess formed in an outer surface of the locking ring oriented away from the longitudinal axis of the pipe string as claimed in amended claim 1, and subsequently, the claims stand rejected as further explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


14 September 2021